DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 28, 2021 has been entered.  Claims 2 and 9 have been cancelled, leaving claims 1, 3-8, and 10-20 currently pending in this application.
The amendments to the claims have overcome the rejection to the claims under 35 U.S.C. 112 as presented in the prior office action mailed December 31, 2020.  Further, the incorporation of the allowable subject matter of claims 2 and 9 into independent claims 1 and 8 respectively overcomes the rejection to the claims under 35 U.S.C. 103.  In an updated search, no prior art was found to render the claims obvious, so the claims are allowed for the same reasons indicated in the prior office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steely, Jr. (US 7,237,067) discloses searching non-overlapping cache segments in a sequential manner,
Rygh et al. (US 2015/0091920) discloses using a search window to iterate searching through a cache.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139